Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 24 May 2022 has been entered.  Claims 1, 7, 12, 13, 19 and 20 have been amended.  Accordingly, this action has been made FINAL.
Response to Argument
3.	Applicant's arguments with respect to claims 1--20 have been considered but are moot in view of the new ground(s) of rejection.  
Status of Claims
4.	Claims 1-20 are pending, of which claims, of which claim 1, 19 and 20 are in independent form.
The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-5, 7-9, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo et al. (Pub. No. US2016/0103662 published on October 7, 2015; hereinafter Di Balsamo) in view of Chiluvuri et al. (Pat. No. US/10949171; hereinafter Chiluvuri) in view of Bienkowski et al. (Pub. No. US2013/0024844; hereinafter Bienkowski).
Regarding claims 1, 19, and 20, Di Balsamo disclose the following: 
A method, comprising: 
during edit time, for program code or data of interest (see Di Balsamo, Paragraph [0043]): 
identifying, based on the program code or data of interest, one or more services available to the program code or the data of interest from a plurality of services;
(Di Balsamo teaches identifying – via a search query based on the program code [0031] – one or more services available to the program code or the data of interest [0050], e.g. “for each code portion that is identified, a search request is submitted to the assisting service” [0031] and “identifying any available service adapted to implement the same function of the corresponding code portion” [0051])
generating a context for the one or more services; 
(Di Balsamo teaches generating/building a context for the one or more services, e.g.  “a corresponding search request is built and submitted to the assisting service at block 408. The search request comprises an indication of the matched code pattern (for example, a unique identifier thereof). The search request may also comprise additional information for the search of the corresponding available services. Particularly, the search request may comprise an indication of the software developer, which may be retrieved from a log-in thereof in the IDE (for example, at the personal level or at the level of his/her organization/department, with the possible addition of corresponding credentials, such as UserID and password). The search request may comprise an indication of a context of the code portion, which may be inferred from the program code (for example, a low security level for the transfer of information through a LAN or a high security level for the transfer of sensitive information through the Internet)” [0050])
executing code that implements one or more services within the context to generate a result for each of the one or more services;
(Di Balsamo teaches executing code that implements one or more services [0037; FIG. 3, Elements 305, 330, 340, 350, 355, 370], within the context to generate a result for each of the one or more services [0037, 0052], e.g. “when no eligible service has been found a new available service is created for the matched code pattern on a service provider associated with the software developer (for example, in a new Virtual Machine, or VM). The new available service is then published by notifying it to the assisting service for its addition to the other available services” [0037])
analyzing the result for each of the one or more services to select a subset of results based on criteria associated with the program code, the data of interest, or the one or more services; and 
(Di Balsamo teaches analyzing the result for each of the one or more services [0052, 0056], thereby establishing positive or negative results [0056, 0059, 0063] to select a subset of results [0053] based on criteria or “search filter” [0052] associated with the one or more services [0050, 0052], e.g. “if one or more eligible services have been found, the result of the search is set to positive at block 418; the positive result is also associated with a list of the eligible services (for example, ordered according to their degree of matching with the search filter of the search request and comprising an indication of their service policies)” [0052])

However, Di Balsamo does not disclose the following:
offering, to a user, services corresponding to the subset of results or the subset of results as suggestions to facilitate further development of the program code or use of the data of interest, 
Nonetheless, this feature would have been made obvious, as evidenced by Chiluvuri.
(Chiluvuri teaches offering, to a user [Column 77, Lines 37-53], services [Column 78, Line 10] corresponding to the subset of results, e.g. required services found from lookup keys [Column 78, Lines 9-24] or the subset of results [Column 78, Lines 28-31 and Lines 49-66], e.g. “the list or array of required services” [Column 78, Lines 25-28], as suggestions to facilitate further development of the program code via a GUI Studio Editor [Column 77, Lines 37-53] or use of the data of interest about lookup keys [Column 77, Lines 37-67; Column 78, Lines 1-24], e.g. “If each module in a set of modules provides one or more services, each module publishes information (e.g. 2610) for each of the services provided by the module (e.g. using a lookup key). If a module (e.g. Module-A) requires a service, it publishes information (e.g. 2620) for the required service (e.g. using a lookup key). If another module (e.g. Module-B) provides the service (i.e. required by Module-A), the mechanism such as Arjun creates necessary communication code for Module-A to request the required service provided by Module-B, for example, by matching the lookup keys associated with the service required by Module-A and service provided by Module-B. According to an embodiment, Arjun finds a required service for a module by comparing and/or matching (i) lookup key associated with the required service and (ii) the lookup key associated with each of the available services provided by other modules in the application” [Column 78, Lines 9-24])
This teaching of an offering step, as evidence by Chiluvuri, suggests that it can be applied to code of Di Balsamo.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo with the teachings of Chiluvuri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “If a module in the application requires one or more services, the mechanism such as Arjun creates necessary communication code or instructions for the module for accessing each required service by looking-up for the required service in the set (i.e. Set-A). A lookup key associated with each required service is used for matching (i.e. by comparing with lookup key associated with each available service) to find the required service from the set (i.e. Set-A) of available services” [Column 78, Lines 53-61– Chiluvuri].

However, Di Balsamo in view of Chiluvuri does not disclose the following:
	executing, for the one or more services, associated implementation code that implements the one or more services, wherein the implementation code for the one or more services is executed within the context to generate an associated result for each of the one or more services;
Nonetheless, this feature would have been made obvious, as evidenced by Allamanis.
(Allamanis discloses executing, for the one or more services “running on a machine” [0050], associated implementation code that implements the one or more services, e.g. “Different tools have been created to assist a developer in writing, editing, testing, and debugging an application's source code” [0004] including “a specialized, computer -implemented service that offers intelligent insights on how to improve a codebase” [0045], wherein the implementation code for the one or more services is executed within the context to generate an associated result for each of the one or more services, e.g. “After the analysis is complete, then the results of that analysis may be passed to another component in the architecture. As such, method 200 optionally includes an act of "receiving" the results of that analysis, or rather an act of detecting the receipt of those results (act 235)” [0058])
It would be beneficial to apply this analyzing step of Allamanis in accordance with program code within the IDE of Balsamo in view of Chiluvuri of Balsamo in view of Chiluvuri.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Balsamo in view of Chiluvuri with the teachings of Allamanis. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known functions and components ready for improvement to yield predictable results.
The predictable result would have been as follows: “the variable misuse analysis (1) finds a specific variable that is likely being misused, (2) finds places where the developer likely made a mistake, or (3) finds where the developer used one variable when he/she should have used a different variable” [0160 - Allamanis].
However, Di Balsamo in view of Chiluvuri in view of Allamanis do not explicitly teach
wherein the one or more services comprise one or more of: 
executing, during edit time, a plurality of functions with output data produced by execution of the program code or with the data of interest, analyzing results of the execution based on the criteria, and identifying results that satisfy the criteria, wherein at least one of the plurality of functions may be called during a future runtime execution, 10112205.1Application No.: 16/828,7203 Docket No.: M1456.70028US00 Reply to Office Action of February 25, 2022 
analyzing, by executing a portion of the program code associated with a function of the program code during edit time, inputs to the function for conformance to requirements of the function, or 
evaluating, during edit time, usefulness of a result to be generated by executing the program code or by using the data of interest to execute the program code.
Nonetheless, this feature would have been made obvious, as evidenced by Bienkowski.
(Bienkowski, paragraph [0095], The programmer may continue to enter additional lines into the program code of editor section 805, and continuous evaluation component 510 may continuously evaluate the additional lines of the program code, as described above in connection with FIG. 5. Saving state component 520 may store the state information generated by the evaluation of the lines of the program code, as described above in connection with FIG. 5. As shown in editor section 805 of FIG. 8D, the programmer may enter program code associated with a first step (e.g., bringing in data), a second step (e.g., creating separate variables), and a third step (e.g., creating plots).  Paragraph [0096], As further shown in FIG. 8D, the programmer may enter the syntax "plot(temperature)" on the eleventh line of the program code. TCE 240 may evaluate the syntax on the eleventh line of the program code with continuous evaluation component 510. TCE 240, via user interface 800, may display results of the syntax evaluation in workspace section 810 and variable editor section 815. For example, workspace section 810 may display information associated with "data" variables (e.g., humidity, pressure, and temperature) and variable editor section 815 may display a plot associated with the temperature variable. As further shown in FIG. 8D, the plot in variable editor section 815 may include an error 840, such as, for example, a break in the plotted line. Workspace section 810 may display an error 845 (e.g., a NaN indication) associated with the temperature variable, which may cause error 840 in the plot.  Paragraph [0097], As shown in FIG. 8E, the programmer may use a cursor 850 (or some other selection mechanism) to select the portion of the program code (e.g., the fifth line) that includes the temperature variable. When the temperature variable is selected with cursor 850, variable editor section 815 may display data associated with the temperature variable (e.g., instead of the plot). The data associated with the temperature variable may include an issue 855 (e.g., a NaN indication) that may be corrected by the programmer.  Paragraph [0098], The programmer may correct issue 855 (e.g., by providing a value where the NaN indication is provided) in variable editor section 815, and may utilize cursor 850 to select a portion of the program code (e.g., the twelfth line) after the syntax "plot(temperature)," as shown in FIG. 8F. TCE 240 may evaluate the syntax of the program code with continuous evaluation component 510. TCE 240, via user interface 800, may display results of the syntax evaluation in workspace section 810 and variable editor section 815. For example, workspace section 810 may display information associated with the "data" variables (e.g., humidity, pressure, and temperature) and variable editor section 815 may display a fixed plot 860 associated with the temperature variable. As further shown in FIG. 8F, fixed plot 860 in variable editor section 815 may not include the break in the plotted line since the programmer corrected issue 855. Workspace section 810 may display values (e.g., a minimum value and a maximum value) associated with the temperature variable.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Bienkowski into Di Balsamo in view of Chiluvuri in view of Allamanis's to receive an input associated with a program code. The program code is created or edited to determine to perform an evaluation on the program code. The evaluation is done based on the input. The evaluation is performed on the program code to determine whether to display the result, and wait for receiving another input, when the result is not displayed. The error is provided for display, when the error is present in the result and the error is to be displayed as suggested by Bienkowski (See abstract and summary).
Regarding claim 2, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski disclose the following: 
wherein the services corresponding to the subset of results or the subset of results are displayed graphically as one or more suggestions.
(Di Balsamo teaches that the services corresponding to the subset of results or the subset of results are displayed graphically as one or more suggestions [0032; FIG. 2C, All Elements], e.g. “when the result of this search is positive, an indication of the eligible services (one or more) that have been found is received from the assisting service. The software developer is then prompted to select one of the eligible services (for example, in a pop-up window close to the code portion)” [0032])
Regarding claim 3, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski disclose the following: 
wherein the one or more suggestions displayed within the user interface element comprises a graphical representation of a result of the function.
(Di Balsamo teaches that the one or more suggestions displayed within the user interface element comprises a graphical representation of a result of the function, e.g. “(for example, in a pop-up window close to the code portion)” [0032])
Regarding claim 4, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski disclose the following: 
wherein the one or more suggestions displayed within the user interface element comprises a graphical representation of one or more steps taken to produce a result of the function.
(Allamanis discloses that the one or more suggestions displayed within the user interface element, e.g. “The service then analyzes this particular context using the learned characteristics and generates one or more suggestions or insights to improve the overall consistency and maintainability of the second source code. Later, the service causes a notification regarding these suggestions to be displayed” [0008], comprises a graphical representation of one or more steps taken to produce a result of the function, e.g. “offer customized insights that a human developer can immediately adopt, if desired. To assist the developer in determining the likelihood that a particular insight will resolve a potential issue, a level of confidence may also be presented with the insight. This level of confidence is an optional feature and may be embodied via a numeric value or via a strong or emphatic choice of words. As such, the developer can quickly gauge the potential worth of an insight using the level of confidence. Optionally, this confidence may at least partially be based on a prediction regarding how the human developer will react to the suggestion. Similarly, the confidence may be based on a prediction regarding how well the suggestion will resolve the potential issue” [0044])
It would be beneficial to apply the displaying technique of Allamanis with respect to the function of Balsamo in view of Chiluvuri. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Balsamo in view of Chiluvuri with the teachings of Allamanis. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The predictable results yield the following: “the service may mimic a human developer and may offer customized insights that a human developer can immediately adopt, if desired. To assist the developer in determining the likelihood that a particular insight will resolve a potential issue, a level of confidence may also be presented with the insight” [0044 – Allamanis].
Regarding claim 5, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski disclose the following: 
wherein the code for the one or more services is executed within the context, during the edit time, without interfering with editing of the program code by the user and/or without the user requesting execution of the code.
(Di Balsamo teaches that the code for the one or more services is executed within the context [0051, 0069], during the edit time [0043, 0050], without interfering with editing of the program code by the user and/or without the user requesting execution of the code – evidenced by citations of “the code editor 310 to monitor the program code of each software program while it is entered” [0043] and a search request of the one or more services executed within context as “soon as the entering of a new statement has been detected (because it is either added or updated)” [0050])
Regarding claim 7, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski disclose the following: 
wherein at least one of the plurality of functions uses a trained model that consumes the data of interest.
(Allamanis discloses that the one or more services provide a trained model that consumes the data of interest [0024, 0050], e.g. “Initially, a service derives a learning model (aka "machine-readable learned characteristics" or simply "learned characteristics") of a first codebase that includes first source code. This is achieved by obtaining context for one, some, or all of the first source code's variables” [0024])
This technique depicts the capabilities from services of Allamanis to provide a trained model with respect to data of interest for code of Balsamo in view of Chiluvuri.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Balsamo in view of Chiluvuri with the teachings of Allamanis. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The predictable result yielded is as follows: “Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” [0054 – Allamanis].
Regarding claim 8, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski disclose the following: 
wherein evaluating usefulness of a result to be generated by executing the program code or by using the data of interest comprises evaluating usefulness of the function at its current position in the program code and/or when applied to input data.
***EXAMINER’S INTERPRETATION: 
“evaluating usefulness of a result to be generated is done by: 
	1) executing the program code, or 
2) using the data of interest , 
and this comprises evaluating usefulness of the function either: 
	1) at its current position in the program code, or 
	2) when applied to input data.
(Chiluvuri teaches evaluating usefulness – via validating during a testing phase [Column 18, Line 67; Column 19, Line 1; Column 70, Lines 8-9; Column 80, Lines 17-29] – of a result to be generated by using the data of interest [Column 70, Lines 33-67] comprises evaluating usefulness of the function at its current position in the program code, e.g. “the SRO (or pre-processor, referred to by a given name Arjun) needs additional information for making each kind of validation, for example, such as to detect broken communication link (e.g. due to incompatible coupling interfaces)” [Column 70, Line 52-55])
This teaching of Chiluvuri to evaluate usefulness of a result generated using data of interest is applicable to code of Di Balsamo.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo with the teachings of Chiluvuri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “The SRO/Arjun is designed to detect various kinds or errors, such as incompatible interfaces or missing servces” [Column 71, Lines 24-25 - Chiluvuri].
Regarding claim 9, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski disclose the following: 
wherein the usefulness of the function is determined by executing the function and evaluating whether a result of the function is intended by the user or not.
(Chiluvuri teaches that the usefulness of the function is determined by executing the function of the bot service [Claim 1, Last Limitation of Chiluvuri] and evaluating whether a result of the function is intended by the user or not [Claim 5 of Chiluvuri])
Apply this teaching of Chiluvuri with respect to the function of Di Balsamo.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo with the teachings of Chiluvuri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been to benefit from facilitated communication [Claim 5 of Chiluvuri].
Regarding claim 16, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski disclose the following: 
wherein the data of interest includes a file or data that is added to or modified in a workplace or a folder of a programming environment relating to the program code or the data of interest.
(Di Balsamo teaches that the data of interest includes data that is added to or modified in a workplace [0022, 0030, 0050] of a programming environment or “an Integrated Development Environment (IDE)” [0005] relating to the program code or the data of interest, e.g. “the entering of a new statement has been detected (because it is either added or updated)” [0050])
Regarding claim 17, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski disclose the following: 
wherein the one or more services are provided in response to a change in a workspace or a folder of a programming environment relating to the program code or the data of interest, or when the program code or data of interest is available or identified to be of interest.
(Di Balsamo teaches that the one or more services are provided [0051-0052] in response to a change in a workspace of a programming environment [0005, 0050] relating to the program code [0050-0051], or when the program code is identified to be of interest, e.g. “a code portion (of the program code) comprising the new statement (alone or in combination with one or more other associated statements)” [0050])
7.	Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski in view of Yuen et al. (Pub. No. US2014/0359572 published on December 4, 2014; hereinafter Yuen).
Regarding claim 6, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski does not disclose the following: 
wherein generating the context for the one or more services comprises generating a thread for executing the code for the one or more services, wherein the generated thread is separate from another thread for editing of the program code by the user.
Nonetheless, this feature would have been made obvious, as evidenced by Yuen.
(Yuen teaches generating the context for the one or more services [0032] comprises generating a “background” thread in response to dynamically loading a module for executing the code for the one or more services [0032, 0049], e.g. “the partial code evaluation of the dynamically-loaded module code is performed in a background thread”, wherein the generated thread is separate from another thread for editing of the program code by the user [Abstract], e.g. “The partial code evaluation is performed on a background thread that is separate from a main thread used to execute the user interface for the source code editor” [Abstract])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski with the teachings of Yuen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the generating step of Yuen in accordance with context for the one or more services of Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski.
The motivation would have been to “ensure that such partial code evaluation will not significantly impact the performance of source code editor” [0049 – Yuen].
8.	Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski in view of Chen et al. (Pub. No. US2015/0089471 published on March 26, 2015; hereinafter Chen).
Regarding claim 10, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski does not disclose the following: 
wherein correctness of the input data is determined by imposing one or more requirements and/or constraints on the inputs to the function.
Nonetheless, this feature would have been made obvious, as evidenced by Chen.
(Chen teaches that correctness/validity of the input data [0039, 0057] is determined by imposing one or more requirements and/or constraints on the inputs to the function, e.g. “If the type and format of the input is proper, the validation might still verify that the values fall within an acceptable set or range of values expected for that type. If the value is not acceptable, then again the input is determined as invalid ("No" in decision block 605)” [0057])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Balsamo in view of Chiluvuri in view of Allamanis with the teachings of Chen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Chen to determine correctness of the input data for the function of Balsamo in view of Chiluvuri in view of Allamanis.
The motivation would have been to perform these steps for “identifying one or more valid inputs to the target component” [0056 – Chen].
9.	Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski in view of Gubbay et al. (Pat. No. US/8250527 issued on August 21, 2012; hereinafter Gubbay).
Regarding claim 11, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski does not disclose the following: 
wherein the criteria for executing the plurality of functions that are expected to be called with output data produced by execution of the program code or with the data of interest comprises one or more usefulness criteria relating to noise reduction, color correction, image recognition, and/or data smoothing.
EXAMINER’S INTERPRETATION: 
“the criteria is designed for executing functions called either 1) with output data produced by execution of the program code, or 2) with the data of interest, and the criteria represents usefulness for one of : 1) noise reduction, 2) color correction, 3) image recognition, and/or 4) data smoothing
Nonetheless, this would have been obvious, as evidenced by Gubbay.
(Gubbay teaches that the criteria for executing the plurality of functions, e.g. “software code of an application being authored” [Column 4, Lines 18-19; FIG. 2A, Elements 101, 205, 206; FIG. 2B, Elements 104, 105, 207, 208] , that are expected to be called with the data of interest, e.g. an image reference, comprises one or more usefulness criteria relating to image recognition, e.g. “recognizing the optimization settings of the image 205 being replaced and may automatically apply those optimization settings to the new image being referenced. In this way, optimization settings defined for a first referenced image 205 are maintained "sticky" with the occurrence of the image reference (e.g., reference 206) in the software code such that if that first referenced image 205 is replaced with a reference to a second image” [Column 11, Lines 26-34])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo in view of Chiluvuri in view of Allamanis with the teachings of Gubbay. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Gubbay in accordance with the plurality of functions established during edit time of Di Balsamo in view of Chiluvuri in view of Allamanis.
The motivation would have been to apply this teaching of Gubbay, “such that if that first referenced image 205 is replaced with a reference to a second image, the optimization settings of the first image 205 may be automatically applied by the software code authoring tool 21 to the second image” [Column 11, Lines 34-36 – Gubbay]
Regarding claim 12, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Gubbay in view of Bienkowski disclose the following: 
wherein analyzing inputs to the function of the program code for conformance to requirements of the function comprises analyzing whether input data is zeroed, whether the input data has one or more outliers, and/or whether an input image needs color correction.
EXAMINER’S INTERPRETATION: 
“analyzing inputs to a function of the program code for conformance to requirements of the function comprise analyzing at least one of three conditions: 
	1) whether input data is zeroed,
	2) whether the input data has one or more outliers, 
	3) whether an input image needs color correction.
(Gubbay teaches analyzing inputs [Column 14, Lines 31-35 and Lines 53-61] to a function of the program code [Column 14, Lines 53-61] for conformance to requirements of the function – such as defined settings – comprises analyzing whether an input image needs color correction [Column 14, Lines 31-66; FIG. 8, All Elements], e.g. “For instance, in certain embodiments, responsive to such determination in block 72, software code authoring tool 21 may present a user interface 201 with which a developer may interact to input the desired optimization settings for the referenced image.” [Column 14, Lines 31-35] and “In block 75, the software code authoring tool 21 determines from the data 42 optimization settings for an image referenced in the reference being replaced in the software code. For instance, in the example of FIG. 4, if the reference 401 in the software code is replaced with a reference to another image, image C, the software code authoring tool 21 may determine from data 42 the optimization settings 406 that were defined for the image A that the reference 401 being replaced referenced” [Column 14, Lines 53-61])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Balsamo in view of Chiluvuri in view of Allamanis with the teachings of Gubbay. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the analyzing steps of Gubbay with respect to functions input during edit-time for program code of Di Balsamo in view of Chiluvuri in view of Allamanis.
The motivation would have been to apply “the determined optimization settings 406 to the newly referenced image, image C” [Column 14, Lines 62-63 – Gubbay].
10.	Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski in view of Dasgupta et al. (Pat. No. US/10719301 filed on October 26, 2018; hereinafter Dasgupta).
Regarding claim 13, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski does not disclose the following: 
wherein evaluating usefulness of a result to be generated by executing the program code or by using the data of interest comprises executing the function and evaluating whether a result of the function is intended by the user or not, wherein the intended result includes one or more of noise reduction, color correction, image recognition, and/or data smoothing.
Nonetheless, this feature would have been obvious, as evidenced by Dasgupta.
(Dasgupta teaches evaluating usefulness of a result [Column 18, Lines 19-54], e.g. “compare the performance results of the two” [Column 18, Lines 53-54], to be generated by executing the program code or by using the data of interest comprises executing the function, e.g. “for each chunk submit task 454a to the execution plane 434 of the machine learning services 430 to be executed” [Column 18, Lines 8-9] and evaluating whether a result of the function is intended by the user or not [Column 20, Lines 34-40; Column 30, Lines 20-24], e.g. “when a performance aberration is detected, a user interface is generated to report the performance aberration of the production model” [Column 30, Lines 20-24], wherein the intended result includes color correction, e.g. “display samples that have been corrected in a different color” [Column 69, Lines 6-7])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo in view of Chiluvuri in view of Allamanis with the teachings of Dasgupta. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the evaluating step of Dasgupta for the function of Balsamo in view of Chiluvuri in view of Allamanis.  
The motivation would have been as follows: “Accordingly, the MDE provides a system that can perform ongoing monitoring of production models, and provide near real-time diagnosis of the production models” [Column 30, Lines 32-35 – Dasgupta].
11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski in view of Svyatkovskiy et al. (NPL titled “Pythia: AI-assisted Code Completion System” published on August 4, 2019; hereinafter Svyatkovskiy).
Regarding claim 14, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski does not disclose the following: 
wherein analyzing parameters associated with the program code or the data of interest to identify adjustment for the parameters to produce a different result from executing the program code or using the data of interest comprises automatically computing results for multiple values of the parameters and selecting or allowing the user to select a combination of values for the parameters to produce the different result.
(Svyatkovskiy teaches analyzing parameters/hyperparameters associated with the program code, e.g. code snippets [Figure 4 – see “Code snippets”] to identify adjustment via optimization for the parameters to produce a different result, e.g. highest performance, from executing the program code [Section 6.2, All Paragraphs] comprises automatically computing results for multiple values, e.g. “numerical values”, of the parameters [Section 6.2, Paragraph 1] and selecting or allowing the user to select a combination of values for the parameters to produce the different result [Section 6.2, Paragraph 2; Section 6.3, All Paragraphs], e.g. “Throughout this work, the “best” model is determined by hyperparameter tuning. This is done via random search in the respective hyperparameter space of each method” [Section 6.2, Paragraph 2])
It would be beneficial to apply this teaching of Svyatkovskiy to parameters for program code of Di Balsamo in view of Chiluvuri in view of Allamanis.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo in view of Chiluvuri in view of Allamanis with the teachings of Svyatkovskiy. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to “produce a large number of hyperparameters that must be
tuned to maximize predictive performance” [Section 6.2, Paragraph 1 – Svyatkovskiy].
12.	Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski in view of Luo (Pub. No. US2020/0293617 filed on March 14, 2019; hereinafter Luo).
Regarding claim 15, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski does not disclose the following: 
wherein identifying algorithmic alternatives to at least a part of the program code comprises a suggestion for another function to replace or follow the function, determined by: 
(1)	predicting a group of possible functions based on statistical analysis of the program code with respect to a corpus of prior program code having some or all included functions annotated for analysis; and
(2)	evaluating usefulness for each of the group of possible functions based on speculative execution of the group of possible functions, each applied to input data; and 
(3)	selecting the another function based on the usefulness for each the group of possible functions.
Nonetheless, this feature would have been made obvious, as evidenced by Luo.
(1) (Luo teaches predicting a group of possible functions, e.g. “specific functions or commands in a code snippet” [0032], based on statistical analysis of the program code, e.g. “calculate a series of numerical weights for the terms extracted from historical code snippets. In a further embodiment, code analysis program 150 utilizes said calculations to identify and weigh frequently used terms” [0036], with respect to a corpus of prior program code, e.g. “code corpus 124, specific to the identified programming language” [0033], having some or all included functions or historical snippets [0022, 0032], e.g. “historical code snippets (i.e., small region of re-usable source code, machine code, object code, or plain text)” [0022], annotated or commented for analysis [0035-0036])
(2) (Luo teaches evaluating – via a neural network such as LSTM or GRU – a usefulness [0043-0045] for each of the group of possible functions [0039] based on speculative execution of the group of possible functions, each applied to input data, e.g. “Bidirectional hidden layers allow for the context of an input (e.g., a word) to be considered along with the input” [0043])
(3) (Luo teaches selecting the another function [0048] based on the usefulness for each the group of possible functions [0043-0045], e.g. “selects the most probable word (e.g., the word with the highest attached probability)” [0048])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo in view of Chiluvuri in view of Allamanis with the teachings of Luo. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the techniques of Luo on the functions of Balsamo in view of Chiluvuri in view of Allamanis.
The motivation would have been to generate “a series of words and associated probabilities. Said probabilities denote the chance that the predicted word is the next word in a sequence” [0048 – Luo].
13.	Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski in view of Balasubramaniam (Pub. No. US2010/0050154 published on February 25, 2010; hereinafter Balasubramaniam).
Regarding claim 18, Di Balsamo in view of Chiluvuri in view of Allamanis in view of Bienkowski does not disclose the following: 
wherein, in response to the user selecting a function suggested from the one or more services, generating a user interface element including parameters, inputs and/or outputs of the selected function for allowing the user to interactively adjust the parameters, the inputs, and/or the outputs of the selected function.
Nonetheless, this feature would have been made obvious, as evidenced by Balasubramanian.
(Balasubramanian teaches that, in response to the user selecting a function suggested from the one or more services, e.g. “If the developer wishes to add a suggestion, the developer enters the suggestion using message text in the code editor…The code editor within the integrated development environment (IDE) updates in step 418 the collaboration record maintained in the collaboration datastore with the suggestion entered by the developer in step 416” [0020], generating a user interface element including parameters [0020], inputs and/or outputs – represented by the “type of invocation” and the “properties” – of the selected function [0018; FIG. 2, Elements 221 and 222; FIG. 3, Elements 310 and 312] for allowing the user to interactively adjust/update the parameters, the inputs, and/or the outputs – represented by the “type of invocation”, the “properties”, the “message”, and the “feedback” – of the selected function [0020; FIG. 2, Elements 221 and 222; FIG. 3, Elements 310 and 312])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo in view of Chiluvuri in view of Allamanis with the teachings of Balasubramanian. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the generating step of Balasubramanian on the user interface of Balsamo in view of Chiluvuri in view of Allamanis.
The motivation would have been to provide “a method for guiding correction of semantic errors in an integrated development environment (IDE)” [0020 – Balasubramaniam].
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199